PER CURIAM.
Appellant filed a petition for habeas corpus or, in the alternative, a writ as the court may deem appropriate, in the . Baker County Circuit Court. Appellant alleged that his sentence, imposed by the Clay County Circuit Court, is illegal. The trial court’s denial of the petition is affirmed without prejudice for appellant to file a motion in the court which sentenced him for such relief, if any, as may be afforded by Rule 3.850, Florida Rules of Criminal Procedure.
ERVIN, BOOTH and WENTWORTH, JJ., concur.